Russell, C. J.,
dissenting. In my opinion the verdict is void for repugnancy. The charge in the first count is the unlawful sale of intoxicating liquors; that in the second count is having intoxicating liquors in the power, possession, and control of the defendant. The verdict, which, by silence acquits the defendant of having the liquors involved in identically the same transaction in his possession or control) is entirely inconsistent with a verdict finding that he did sell these same liquors. The verdict is repugnant, if for no other reason, because it shows that the jury must have had even more than a reasonable doubt as to whether he sold the liquors for the selling of which they convicted him. The leniency to which reference is made in the quotation in the opinion of the majority is not a matter of which a jury, sworn to decide a cause according to the law and the evidence, can take away from the Executive Department.